Back to Form 8-K Exhibit 14.1 CODE OF CONDUCT AND BUSINESS ETHICS WellCare Health Plans, Inc. WellCare Health Plans, Inc. CODE OF CONDUCT AND BUSINESS ETHICS Table of Contents I. INTRODUCTION 3 A.General Purpose 3 B. Acknowledgment 4 C. Training 4 II. SEEKING ADVICE AND REPORTING CONCERNS 6 A. When to Seek Advice 6 B. Where to Go for Advice or to Report a Violation 6 C. Non-Retaliation 7 III AUDITS AND INVESTIGATIONS 8 IV. DISCIPLINE 9 V. OUR WORKPLACE 11 A. Respect for All Associates 11 B. Environment, Health and Safety 12 C. Alcohol and Drug Use 13 VI. OUR COMPANY 14 A. Accurate Books and Records 14 B. Accurate Medical Records and Information 15 C. Records Retention 15 D. Computer and Information Systems 16 E. Safeguarding Physical and Intellectual Property 17 F. Use of WellCare’s Assets 18 G. Prohibition on Insider Trading 18 VII. THE MARKETPLACE 19 A. Conflicts of Interest 19 B. Corporate Opportunities 21 C. Proprietary and Confidential Information 22 D. Business Courtesies, Gifts and Entertainment 24 E. Bribes, Kickbacks and Illegal Inducements 27 F. Fair Competition and Antitrust Laws 28 G. Money Laundering Prevention and Combating Financing of Terrorism 29 H. Government Reimbursement and the False Claims Act 29 I. Procurement Integrity 30 J. Ineligible Healthcare Providers 30 K. Consultants, Agents and Representatives 30 L. Marketing, Promotion and Enrollment 30 VIII. MEDIA AND PUBLIC AFFAIRS 32 A. Media and Public Relations 32 B. Political Contributions and Activities 32 C. Lobbying 32 D. Quality of Care 33 E. Responding to Government Audits, Inspections and Investigations 33 IX. AMENDMENTS AND WAIVERS OF THIS CODE 35 ACKNOWLEDGMENT CODE OF CONDUCT AND BUSINESS ETHICS 36 2 WellCare Health Plans, Inc. CODE OF CONDUCT AND BUSINESS ETHICS I. INTRODUCTION A.General Purpose WellCare Health Plans, Inc., and its affiliates and subsidiaries (collectively, “WellCare” or the “Company”) is committed to the highest standards of excellence and professionalism in all of its endeavors.This commitment applies to all aspects of our work, and the ethics and integrity with which we conduct our business.It is vital to our sustained success. This Code of Conduct and Business Ethics (hereinafter referred to as the “Code”) enunciates the basic principles governing our business activities and relationships.The Code is based on the laws, rules, and regulations that apply to our work.All directors, officers, and Associates of the Company must adhere to, and comply fully with, the Code.Each and every one of us is accountable for understanding, and complying with, the Code, and for reporting, internally, any possible violations of the Code of which we become aware. While the specific provisions of the Code cannot address every circumstance you may encounter, they underscore the basic principles that should guide all of our activities:good judgment, personal honesty and sound business ethics.The general guidelines of this Code, read together with WellCare’s Associate Handbook, help point us in the right direction and provide each director, officer and Associate with the Company’s 3 expectations regarding business dealings.Answering the following questions also may help you evaluate specific situations: · Will my action comply with the intent and purpose of WellCare’s policies and practices? · Will I compromise myself or the reputation of WellCare by this action if it becomes known to my supervisor, colleagues or friends? ·Is this action honest in every respect? ·Could this action appear inappropriate to others, even if it is ethical? Regardless of the specific situation you face, the best course of action at all times is to be honest, forthright and loyal. B.
